UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7460



CASSANDRA LEAH HARRIS,

                                            Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF THE COMMONWEALTH OF VIR-
GINIA; THOMAS N. FAUST, Warden, Arlington
Detention Facility,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-1135-AM)


Submitted:   April 6, 1999                 Decided:   April 19, 1999


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cassandra Leah Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cassandra Leah Harris seeks to appeal the district court’s

order denying relief on her petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. See Harris v. Attorney Gener-

al, No. CA-98-1135-AM (E.D. Va. Sept. 4, 1998*).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on Sept. 3, 1998, the district court’s records show that it
was entered on the docket sheet on Sept. 4, 1999.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2